 

Exhibit 10.1 

 

Third Amendment to Commercial Lease

 

The Parties hereto, Clematis LLC, (“LESSOR”) and Interleukin Genetics, Inc.,
(“LESSEE”) are Parties under a certain Commercial Lease (“Lease Agreement”)
dated February 13, 2004, a First Amendment to Commercial Lease (“First
Amendment”) dated November 18, 2008, and a Second Amendment to Commercial Lease
(“Second Amendment”) dated February 7, 2014, for approximately 12,989 rentable
square feet on the third floor at 135 Beaver Street, Waltham, MA and hereby
agree as follows (“Leased Premises”):

 

Whereas, the Parties have agreed to amend the Lease Agreement, the First
Amendment, and the Second Amendment by this Third Amendment to the Commercial
Lease (“Third Amendment”) to extend the Term of the Lease Agreement, and to
adjust relevant provisions of the Lease Agreement pursuant to the terms and
conditions stated herein. Unless otherwise expressly stated, all references to
“lease” or “Lease” shall apply to and include the Lease Agreement, the First
Amendment, the Second Amendment, and this Third Amendment.

 

Now therefore, for mutual consideration, the receipt of which is hereby
acknowledged by both parties, effective on and after the date this Third
Amendment is fully executed by both Parties the Lease Agreement is hereby
amended to reflect the following changes:

 

3.TERM:

This paragraph is hereby deleted and replaced with the following:

 

The Initial Term of this lease shall be for five (5) years commencing on April
1, 2004, and ending on March 31, 2009. The First Extended Term of this lease
shall be for five (5) years commencing on April 1, 2009 and ending on March 31,
2014. The Second Extended Term of this Lease shall be for three (3) years
commencing on April 1, 2014 and ending on March 31, 2017. The Third Extended
Term of this Lease shall be for two (2) years commencing on April 1, 2017 and
end March 31, 2019. Unless otherwise expressly stated, all references to “Term”
or “term” shall apply to and include the Initial Term, the First Extended Term,
the Second Extended Term, and the Third Extended Term.

 

4.RENT:

This paragraph is hereby amended with the addition of the following:

 

During the Third Extended Term, the LESSEE shall pay to the LESSOR base rent in
accordance with the schedule noted below per year, payable in advance in monthly
installments in accordance with the schedule noted below commencing April 1,
2017. During the Third Extended Term, LESSEE shall pay base rent and additional
rent to the LESSOR monthly, in advance, not later than the first day of each
calendar month.

 



Base Rent:       Year PRSF Monthly Yearly 4/1/17-3/31/18 $26.00 $28,142.83
$337,714.00 4/1/15-3/31/16 $26.75 $28,954.65 $347,455.75



 







 

 

 

20.NOTICE:

 

This paragraph is hereby amended with the addition of the following:

 

LESSOR’S address as contained in this paragraph 20 and throughout the Lease
Agreement is hereby changed to 465 Waverley Oaks Road, Suite 500, Waltham, MA
02452.

 

23.BROKERAGE:

This paragraph is hereby amended with the addition of the following:

 

LESSOR and LESSEE represent to each other that neither party has dealt with any
broker, or any other person, in connection with showing the property or Leased
Premises for the Third Extended Term or this Third Amendment. LESSOR and LESSEE
agree that each will hold harmless and indemnify the other from any loss, costs,
damage and expense, including reasonable attorney’s fees incurred by LESSOR or
LESSEE for a commission or finder’s fee as a result of the falseness of this
representation.

 

25.OPTION TO EXTEND:

This paragraph from the Second Amendment is hereby deleted and replaced with the
following:

 

Provided no event of LESSEE default has occurred; the Leased Premises has not
been reduced; the Leased Premises (as constituted at lease execution) has not
been sublet or assigned; and LESSEE continues to occupy the entire Leased
Premises; then LESSEE shall have one (1) three (3) year option to extend the
lease term at a rent equal to the greater of the following: (a) market rate for
equivalent office space in similarly located buildings within the Waltham market
as determined by LESSOR; or (b) the total rent then in effect as of the
expiration date of the then current lease term. In no event shall the rent for
the option term be less than the total rent then in effect as of the expiration
date of the then current lease term. LESSEE must give LESSOR written notice it
is exercising its extension option no later than nine (9) months prior to the
expiration of the then current lease term (“Extension Notice”). LESSOR shall
provide LESSEE with the rent rate for the extended term within thirty (30) days
of receiving the Extension Notice. In the event LESSEE notifies LESSOR as
provided herein and, within thirty (30) days of receiving the LESSOR’S rent rate
for the extended term has, in accordance with this paragraph, (i) delivered a
fully executed mutually agreeable lease amendment, (ii) updated all deposits,
and (iii) tendered the first month’s base rent for the extended term, then the
Lease Agreement shall automatically be extended three (3) years from the date
the Lease Agreement would have expired had the option to extend not been
exercised. All other terms and provisions under the Lease Agreement, other than
LESSOR’S Work or other tenant improvements, shall continue through the extended
lease term. In the event the LESSEE does not provide the Extension Notice,
execute a lease amendment and provide payment as provided herein, the LESSEE
shall be deemed to have waived its option to extend the lease term and this
Lease Agreement shall terminate upon the expiration of the then current term.

 



 

 

 

Notwithstanding the above, LESSEE accepts the Leased Premises in its current “AS
IS” condition and acknowledges that the Leased Premises are currently occupied
by the LESSEE and that the Leased Premises, as delivered and currently
constituted, is suitable for the LESSEE’S intended use. LESSEE acknowledges that
all work, if any, contemplated in the Lease Agreement, including but not limited
to the Exhibit B, Amendment Exhibit B-1, Second Amendment Exhibit B-2, and this
Third Amendment thereto, to be performed by the LESSOR has been completed to the
full satisfaction of the LESSEE.

 

The Parties acknowledge that the Lease Agreement, the First Amendment, the
Second Amendment, and this Third Amendment represent the entire agreement
between the Parties and that no other modification, written or otherwise, exists
between the Parties. The normal rule of construction that any ambiguities be
resolved against the drafting party shall not apply to the interpretation of the
Lease Agreement, the First Amendment, the Second Amendment, this Third Amendment
or any exhibits or amendments thereto.

 

All other terms and provisions under the Lease Agreement shall remain unchanged
and are hereby ratified and affirmed.

 

 

IN WITNESS WHEREOF, the said Parties hereto set their hands and seals this 27th
day of September, 2016.

 

 



LESSEE   LESSOR   Interleukin Genetics, Inc.   Clematis, LLC                    
      By: /s/ Mark B. Carbeau   By: /s/ Steven P. Duffy   Name: Mark B. Carbeau
    Steven P. Duffy   Title: CEO     Duly Authorized   Duly Authorized        





 

 



 

 

 

 

 

 

 

 

 

 

 

